Title: From Thomas Jefferson to Thomas Walker, Jr., 26 December 1794
From: Jefferson, Thomas
To: Walker, Thomas, Jr.



Dear Sir
Monticello Dec. 26. 94.

I did not take a memorandum in writing of the terms on which our mares went to the Jack, relying chiefly on Mr. Randolph’s memory who happens to be now absent. If I recollect them rightly, it was 2 guineas a mare with the usual deduction of 1. in 5. or one fifth, for those who sent over that number. If so my account stands thus.


7. mares @ [2 guineas?]
£19–12



deduct one fifth
  3–18– 5



remains due to the Jack
 15–13– 7



add my debt to you for the mule
 15–



makes the whole sum of
 30–13– 7.
accordingly I now send



   £




by Mr. D. Carr in gold
  20–6–4




34 ¼ Dollars
  10–5–6
 30–11–10



balance due for want of change
     1– 9
  which I will try to recollect


  at another time. But if I have mistaken the terms I pray you to charge it to my faithless memory, and not to a thought of injuring any mortal, and above all others, not Mrs. Barclay. In this case consider the money as paid on account only, and what is right shall be done as soon as I know it. If the Jack stands at the same place the next year, I will send the same mares and perhaps more to him on the same terms. Which I think you will find high enough, when we consider that the Connecticut supplies of mules, now regularly flowing in, fix the price of  a good mule at £15. two years old. I am in hopes this money comes in time to fulfill my engagements, which having been to pay from the proceeds of produce, this could not be expected to be turned into money earlier than this, in this part of the country. I am with great esteem Dear Sir Your friend & servt

Th: Jefferson

